Exhibit 10.1
EXECUTION COPY
(RHI LOGO) [y01079y0107900.gif]
February 6, 2009
Mr. Jeffrey F. Sagansky
53 East 80th Street
New York, NY 10021
     Re:      Non-Executive Chairman of the Board
Dear Jeff:
     This letter agreement (the “Agreement”) confirms the understanding reached
between you and RHI Entertainment, Inc., a Delaware corporation (the “Company”)
regarding the terms of your services with the Company and its affiliates.
     1. During the term of your services under this Agreement, you will serve as
Non-Executive Chairman of the Company’s Board of Directors (the “Board”). In
connection with your services as Chairman of the Board, you will be an employee
of RHI Entertainment, LLC, a Delaware limited liability company (“RHI LLC”), but
you will not be an executive or an officer of the Company, RHI LLC, or any of
their respective affiliates (collectively, “RHI”). You will devote your
substantial efforts and time to the business of RHI, as reasonably appropriate
to satisfy your duties as Chairman of the Board (it being understood that you
will not be required to devote your exclusive efforts and time to the business
of RHI under this Agreement) and will use your efforts, skills and abilities to
promote the interests of RHI.
     2. Your employment with RHI LLC and your services as Non-Executive Chairman
of the Board will commence as of February 9, 2009 (the “Effective Date”).
     3. You will be paid a base salary at the rate of $500,000 per year, which
will be payable in accordance with RHI LLC’s customary payroll practices and
subject to applicable deductions and withholding. You may also be awarded an
annual or other bonus at the sole discretion of the Board.
     4. Unless you decline, you will receive employee benefits commensurate with
RHI’s other senior executives at your level. Our Human Resources Department will
provide you with information regarding these benefits.
     5. As of the Effective Date, you will be granted 350,000 restricted stock
units and an option to purchase 350,000 shares of the Company’s common stock
pursuant to the RHI Entertainment, Inc. 2008 Incentive Award Plan, evidenced by
a Restricted Stock Unit Award Grant Notice and Restricted Stock Unit Award
Agreement in substantially the form attached hereto as Exhibit A and a Stock
Option

 



--------------------------------------------------------------------------------



 



Grant Notice and Stock Option Agreement in substantially the form attached
hereto as Exhibit B. In addition, on, or as soon as reasonably practicable
following, the Effective Date, you will be awarded certain profits interests in
KRH Investments LLC, a Delaware limited liability company, pursuant to a Profits
Interest Award Term Sheet in substantially the form attached hereto as
Exhibit C.
     6. Your employment with RHI LLC is for no specified period and constitutes
“at-will” employment. Your employment may be terminated by you or RHI LLC at any
time, for any reason or for no reason, upon a minimum of 60 days’ written
notice. In the event of termination of your employment, you agree that you will
tender your resignation as Chairman of the Board, effective on the date of your
termination of employment with RHI LLC (or such earlier date as requested by the
Company), and you will not be entitled to any payments, benefits, damages,
awards or compensation other than as may otherwise be available in accordance
with RHI’s established employee plans and policies at the time of termination.
     7. You will have the use of a dedicated office at RHI while working on RHI
business. We will also provide space at our offices for your assistant, and will
compensate her on a pro rata basis for the time she devotes to RHI. You agree
that you will bear full and complete responsibility and liability for the
payment and administration of your assistant’s compensation and the terms and
conditions of her employment, and you will comply with all applicable laws and
regulations. You agree to indemnify and hold RHI harmless for any claims or
damages arising from your assistant’s use of our office, unless the claim is
based on wrongful conduct by an employee of RHI while your assistant is
performing work on behalf of RHI.
     8. You agree that you will not, during your services with RHI or
thereafter, divulge to anyone (other than RHI or any persons designated by RHI)
any knowledge or information of any type whatsoever of a confidential nature
relating to the business of RHI, including, without limitation, all types of
trade secrets, business strategies, marketing and distribution plans. You
further agree that you will not disclose, publish or make use of any such
knowledge or information of a confidential nature (other than in the performance
of your duties hereunder) without the prior written consent of RHI. This
provision does not apply to information which you are required to disclose in
legal proceedings, provided you give advance written notice to the Board and an
opportunity for RHI to resist such disclosure.
     9. You agree that during your services with RHI and for a period of one
year thereafter, you will not employ or attempt to employ or assist anyone else
to employ any person who is, as of the date of termination of your employment,
working as an officer, policymaker or in creative development (including without
limitation executive employees) for or rendering services as such to RHI. You
agree not to disparage RHI, any of its products or practices, or any of its
directors, officers, agents, representatives, stockholders or affiliates, either
orally or in writing, at any time.
     10. The payments and benefits payable under this Agreement are not intended
to constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended, and any
ambiguities in this Agreement should be interpreted accordingly.
     11. Notices to RHI under this Agreement should be sent or delivered to
Henry S. Hoberman, Executive Vice President, General Counsel & Secretary of RHI,
at RHI’s New York office. Notices to you will be sent or delivered to your
residence address.

2



--------------------------------------------------------------------------------



 



     Please indicate your acceptance of the terms and provisions of this
Agreement by signing two copies of this Agreement and returning one copy to me.
The other copy is for your files. By signing below, you acknowledge and agree
that you have carefully read this Agreement in its entirety, fully understand
and agree to its terms and provisions, and intend and agree that it be final and
legally binding on you and the Company. This Agreement will be governed and
construed under the internal laws of the State of New York without regard to its
conflicts of laws provisions and may be executed in several counterparts.

            Very truly yours,
      /s/ Henry S. Hoberman       Name:   Henry S. Hoberman      Title:  
Executive Vice President, General Counsel & Secretary     

Agreed and Accepted:
/s/ Jeffrey F. Sagansky                              
Jeffrey F. Sagansky

3



--------------------------------------------------------------------------------



 



EXHIBIT A
Restricted Stock Unit Award Grant Notice and Restricted Stock Unit Award
Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Stock Option Grant Notice and Stock Option Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Profits Interests Award Term Sheet

 